Title: [October 1758]
From: Adams, John
To: 



      Braintree Octr. 5th. 1758.
      
      
       Yesterday arrived here from Worcester. I am this Day about beginning Justinians Institutions with Arnold Vinnius’s Notes. I took it out of the Library at Colledge. It is intituled, D. Justiniani Sacratissimi Principis Institutionum sive Elementorum Libri quatuor, Notis perpetuis multo, quam hucusque, dilligentius illustrati, Cura & Studio, Arnoldi Vinnii J.C. Editio novissima priori Progressu Juris civilis Romani, Fragmentis XII. Tabularum & Rerum Nominumque Indice Auctior, ut ex Praefatione nostra patet.—Now I shall have an opportunity of judging of a dutch Commentator whom the Dedication calls celeberrimus suâ Etate in hac Academiâ Doctor.—Let me read with Attention, Deliberation, Distinction. Let me admire with Knowledge. It is low to admire a Dutch Commentator merely because he uses latin, and greek Phraseology. Let me be able to draw the True Character both of the Text of Justinian, and of the Notes of his Commentator, when I have finished the Book. Few of my Contemporary Beginners, in the Study of the Law, have the Resolution, to aim at much Knowledge in the Civil Law. Let me therefore distinguish my self from them, by the Study of the Civil Law, in its native languages, those of Greece and Rome. I shall gain the Consideration and perhaps favour of Mr. Gridley and Mr. Pratt by this means.—As a stimulus let me insert in this Place Justinians Adhortationem ad Studium Juris. “Summa itaque ope et alacri Studio has Leges nostras accipite: et vosmet ipsos sic eruditos ostendite, ut Spes vos pulcherrima foveat, toto legitimo Opere perfecto, posse etiam nostram Rem publicam in Partibus ejus vobis credendis gubernari.” Data Constantinopoli XI. Kalendas Decembris, Domino Justiniano, perpetuo Augusto tertium Consule.— Cic. 1. de Orat.—Pergite, ut facitis, Adolescentes, atque in id Studium in quo estis incumbite ut et vobis honori, et Amicis Utilitati, et Reipublicae emolumento esse possitis.—Arnoldus Vinnius in Academia Leidensi Juris Professor fuit celeberrimus.
       I have read about 10 Pages in Justinian and Translated about 4 Pages into English. This is the whole of my Days Work. I have smoaked, chatted, trifled, loitered away this whole day almost. By much the greatest Part of this day has been spent, in unloading a Cart, in cutting oven Wood, in making and recruiting my own fire, in eating nuts and apples, in drinking Tea, cutting and smoaking Tobacco and in chatting with the Doctor’s Wife at their House and at this. Chores, Chatt, Tobacco, Tea, Steal away Time. But I am resolved to translate Justinian and his Commentators Notes by day light and read Gilberts Tenures by Night till I am master of both, and I will meddle with no other Book in this Chamber on a Week day. On a Sunday I will read the Inquiry into the Nature of the human Soul, and for Amusement I will sometimes read Ovids Art of Love to Mrs. Savel.—This shall be my Method.—I have read Gilberts 1st Section, of feuds, this evening but am not a Master of it.
      
      
       
        
   
   First entry in JA’s booklet “No. 2,” as numbered by CFA (our D/JA/2). Actually this is a collection of loose leaves, not a stitched gathering, and many of the leaves are badly chipped and worn at the edges. Where illegible or partly missing words or phrases can be reconstructed from the early transcripts prepared for JQA and carefully corrected by CFA, the editors have not ordinarily used square brackets, reserving them for very doubtful readings.


       
       
        
   
   JA had recently finished his two-year period of legal studies under the “Inspection” of James Putnam. He kept no diary during that period and wrote almost no letters that have been preserved. A few incidents of his life in Worcester, 1756–1758, are recorded in his Autobiography, q.v. On 19 July 1758 he had attended commencement in Cambridge and argued, for his master of arts degree, the affirmative side of the quaestio, An Imperium civile, Hominibus prorsus necessarium, sit (Harvard Quaestiones, 1758, broadside).


       
       
        
   
   This copy of Vinnius’ Justinian, which was probably of the edition published at Leyden, 1730, is no longer in the Harvard College Library.


       
       
        
   
   Jeremiah (or Jeremy) Gridley (1702–1767), Harvard 1725, and Benjamin Prat (1711–1763), Harvard 1737 and later chief justice of New York Province, were at this time the two leading lawyers of Boston.


       
       
        
   
   Mrs. Elisha Savil; see entry of 17 March 1756 above, and note 3 there.


       
       
       
        
   
   This sentence, falling at the foot of one page of the MS and the top of the next, is partly worn away. The present text follows the early transcript as corrected by CFA.


       
      
      

      Fryday. Oct. 6.
      
      
       Rose about sun rise. Unpitched a Load of Hay. Translated 2 Leaves more of Justinian, and in the afternoon walked to Deacon Webbs, then round by the Mill Pond home. Smoaked a Pipe with Webb at the Drs. and am now about reading over again Gilberts section of feudal Tenures.
      
      

      Saturday 7 October.
      
      
       Read in Gilbert. Rode with Webb to Mr. Cranche’s. Dined and drank Tea with him, and then home. Saturday night.
      
      

      Sunday 8 October.
      
      
       Read a few Leaves in Baxters Enquiry into the Nature of the human Soul. He has explaind with great Exactness, the Resistance, which Matter makes to any Change of its State or Condition, whether of motion or of Rest. The Vis Inertiae, the positive Inactivity of matter not barely its Inactivity, but its AntiActivity. For it not only is destitute of a Power of changing its state from Rest to motion or from motion to Rest, but it has the possitive Power, each single Particle has a Possitive Power of Resisting any force that attempts to change its state. But a leaden Ball, held between my fingers, as soon as I withdraw my fingers, will of itself for ought I see change its State from rest to motion and fall suddenly to the floor. This Phenomenon is not Vis Inertiae, ’tis by no Reluctance or Aversion to motion that it moves, but it seems to be a Tendency to motion, an Active Principle. If it is passive the Agent that presses it downwards is invisible. But because matter in all the Experiments I have tried, resists a Change from rest to motion upwards, will it follow, that all matter essentially resists a Change from rest to motion, downwards. Is it a Posteriori from Experiments, that he deduces this Proposition, that all matter essentially resists any Change of State, or is it a Priori from some Property that is essentially included in our Idea of Matter that he demonstratively argues this Vis Inertiae. Is Inactivity, and AntiActivity, included in our Idea of Matter? Are Activity, Perceptivity &c. Properties that we by only comparing Ideas can see to be incompatible to any Properties of matter.
       If nothing is Matter which has not this antiactive Principle, then human Minds are not matter for they have no such Principle. We are conscious, that we can begin and end motion of ourselves. If he argues a Posteriori from Experiments, he can pretend only to Probability. For Unless he was certain that he had made the Experiment and found the Property in every Particle of Matter that ever was created, he could not be certain, that there was no Particle in the World, without this Property, tho he had tried all but one and found that they had it. We have tried but a few Parcells of Matter. The Utmost we can say is, that all we have tried are inactive. But for Argument sake I will deny, that all the Parcels that we have tried, have this Property. On the Contrary I will say that all have a motive Power downwards. Powder has an Active Power springing every Way &c. Thus Experiment is turned against the Doctrine. I cant yet see how he will prove all matter Anti inactive a Priori from Properties of matter before known essential, with which he must shew this to be necessarily connected.
      
      

      Monday Octr. 9.
      
      
       Read in Gilberts Tenures. I must and will make that Book familiar to me.
      
      

      Tuesday 10 October.
      
      
       Read in Gilbert. I read him slowly, but I gain Ideas and Knowledge as I go along, which I dont always, when I read.
      
      

      Wednesday 11 October.
      
      
       Rode to Boston. Conversed with Ned Quincy and Saml., Peter Chardon &c. By the Way Peter Chardon is a promising Youth. He aspires, and will reach to a considerable Height. He has a sense of the Dignity and Importance of his Profession, that of the Law. He has a just Contempt of the idle, incurious, Pleasure hunting young fellows of the Town, who pretend to study Law. He scorns the Character, and he aims at a nobler. He talks of exulting in an unlimited field of natural, civil and common Law, talks of nerving, sharpening the mind by the Study of Law and Mathematicks, quotes Locks Conduct of the Understanding and transcribes Points of Law into a Common-Place Book on Locks Modell. This fellows Thoughts are not employed on Songs and Girls, nor his Time, on flutes, fiddles, Concerts and Card Tables. He will make something.
      
      
       
        
   
   Samuel Quincy (1735–1789), son of Col. Josiah Quincy; Harvard 1754; lawyer; loyalist.


       
       
        
   
   A self-indexing commonplace book or collection of quotations arranged under topical headings. Locke’s explanation of his plan is in a letter to M. Toignard (The Works of John Locke. A New Edition, Corrected, London, 1823, 3:331–349). Among CFA’s papers is such a book, partly filled up by him, with a printed titlepage and the imprint of Cummings and Hilliard, Boston, 1821 (Adams Papers, Microfilms, Reel No. 312).


       
       
        
   
   This prophecy was not borne out, as CFA points out in a note on this passage; Chardon, Harvard 1757, admitted barrister in the Superior Court, March term, 1763, died in Barbadoes in 1766 (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:39, note; Superior Court of Judicature, Minute Book 79).


       
      
      

      Thurdsday 12 October.
      
      
       Examined the Laws of this Province concerning Pads, Cattle, fences &c. and read in Gilbert. This small volume will take me a fortnight, but I will be master of it.
      
      
       
        
   
   Pad: “A path, track; the road, the way. Orig. slang, now also dial.” (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols. and supplement.).


       
      
      

      Fryday 13 October.
      
      
       Read Gilbert. Went in the Evening to Coll. Quincys. Heard a Tryal before him, as a Justice between Jos. Field and Luke Lambert. The Case was this. Lamberts Horse broke into Fields Inclosure, and lay there some time, damage feasant. When Lambert found that his Horse was there he enters the Inclosure and altho Feild called to him and forbid it, waved his Hat, and Screamed at the Horse, and drove him away, without tendering Feild his Damages. This was a Rescous of the Horse, out of Feilds Hands, for altho Lambert had a Right to enter and take out his Horse tendering the Damages, yet, as the Words of the Law are “that whoever shall rescous any Creature out of the Hands of any Person about to drive them to pound, whereby the Party injured shall be liable to lose his Damages, and the Law be eluded, shall forfeit &c.,” and as Feild was actually about to drive them to Pound, and Lambert offered him no Damages, this was compleatly a Rescous. Feild, after the Rescous, went to Coll. Quincy, made Complaint against Lambert and requested and obtained a Warrant. The Warrant was directed to the Constable, who brought the Offender before the Justice, attended with the Complainant, and the Witnesses ordered to be summoned. Quincy, for Defendant, took Exception on the Warrant, to the Jurisdiction of the Justice, because the sum originally sued for, consisting of the forfeiture of 40s. to the Poor, and the Parties Damages estimated at 9d. which was 40s. 9d., was a greater sum than the Justice can take Cognisance of, and because the Words of this Act of the Province are, that this 40s. to the Poor, and these Damages to the Party injured shall be recovered, by Action &c., in any of his Majesties Courts of Record. Now as the Court of a single Justice is not one of his Majesties Courts of record the forfeiture and Damages prayed for in this Complaint, cannot be recovered in this Court. The Justice adjourned his Court till 8 o’clock monday morning, in order to inform himself, 1st. Whether the Court of a single Justice of the Peace was one of his Majesties Courts of Record? 2. Whether a single Justice can take Cognisance of any Matter, in which the sum originally prosecuted for is more than 40s.? If upon Examination the Coll. shall find, that, a single Justice has no Authority to hear and determine such a Rescous, at the Adjournment the Proceedings will be quashed, and the Complainant must begin de Novo, but if he finds, that a single Justice has Authority, to determine the matter, he will proceed to Judgment.—The Questions that arise, in my mind, on this Case are these.
       1. What is the true Idea, and Definition of a Court of Record? What Courts in England and what in this Province are Courts of Record and what are not? Wood, Jacobs, &c.
       2. Whether a Justice has Authority, by Warrant, to hear and determine of any offence the Penalty of which, or the forfeiture to the King, the Poor, the Informer &c. is more than 40s.?
       3. Whether a Court is denominated a Court of Record from its keeping Records of its Proceedings? Whether every Court is a Court of Record, whose President is a Judge of Record? For it seems plain in Dalton that a Justice of the Peace is a Judge of Record?
       4. On supposition the Warrant should be quashed, who should pay the Cost of the original Warrant, of the Defendants attendance, and of Witnesses’ Oaths and attendance? The Complainant, who was mistaken thro Ignorance in going to the Justice for a Remedy, or the Justice who was mistaken, in the same manner, in Acting upon the Complaint beyond his Authority?
       5. What are the Steps of prosecuting by Information? Is not a motion made in Court, that the Information may be amended or filed? Are Informations ever filed, but by Attorney General? When the Penalty sued for by the Information is half to the King or half to the Poor and the other half to the Informer, is the Defendant committed till he discharges the Penalty? Or is an Execution ever issued?
       6. Tis said Courts of Record alone have Power to impose a fine, or Imprison. Query which?
       7. A Rescous is a Breach of Law and a Breach of the Peace, and Remedy for it may be by Action of Trespass, which is always contra Pacem.
       8. Are not Justices Warrants confined to criminal matters? May a Warrant be issued for a Trespass Quare Clausum fregit? It may for a Trespass of assault and Battery. Justices may punish by fine, Imprisonment, Stripes &c.
       The Coll. inquired, what Punishment he could inflict on a Constable for Disobedience to his Warrant, for not making Return of his Doings? And he found a Case ruled in King’s Bench that a Constable is a subordinate officer to a Justice of the Peace and is indictable at common Law for neglect of Duty. The Malefeasance or Nonfeasance of officers are Crimes and offences that may be inquired of, indicted or presented by the grand Jury at Common Law.
       Feild took Lamberts Horses Damage feasant in his Close once before and impounded them, and gave him verbal Notice, that his Horses were in Pound, but neglected to give either Lambert or the Pound keeper an account of the Damages the Horses had done him. Lambert went to the Pound keeper and demanded his Horses, tendering the Poundkeepers fees, and the Pound keeper delivered them up.
       Now Q. Whether Feild is injoined by any Law of the Province, to get his Damages appraised and to lodge an account of them with the Pound keeper?
       2. Whether as he neglected this, the Pound keeper cant justify his resigning of them to the owner?
       3. If Feild had lodged an Estimation of his Damages with the Pound keeper, and the Pound keeper had nevertheless resigned the Creatures up, without taking the Damages, would not an Action lay against him as an Action lies against a Prison keeper for a voluntary Escape? And Quere what Action would be proper. I want a form of an Action of Escape, now.
       4. It cant be called an indirect Way of delivering his Creatures out of Pound, to pay or tender the Poundkeeper his fees and demand and receive his Cattle of him, when he has unlocked and opened the Pound Gate and turned the Creatures out? So that it will not admit a Quere whether Lambert is liable to an Action for receiving his Horses of the Pound keeper. Tis plain I think he is not.
      
      
       
        
   
   Field v. Lambert (or Lambard), in which JA served as counsel for the plaintiff, was evidently JA’s first case as a practicing lawyer. As later entries show, it caused him great concern and vexation because his writ proved defective. The cause was heard by Justice Josiah Quincy, whose son Samuel was the defendant’s counsel.


       
       
        
   
   “because he has broken the close” (Bouvier, Law DictionaryJohn Bouvier, A Law Dictionary, Adapted to the Constitution and Laws of the United States, 14th edn., Philadelphia, 1871; 2 vols., 2:610).


       
      
      

      Monday 16 October.
      
      
       Read a few Pages in Gilbert. I proceed very slowly.
      
       

      Tuesday 17 October.
      
      
       Read in Gilbert. Went to Monatiquot to see the Raising of the new Meeting House. No Observations worth noting.
       I have not Spirits, and Presence of mind, to seek out scenes of Observation, and to watch critically the Air, Countenances, Actions and Speeches of old men, and young men, of old Women and young Girls, of Physicians and Priests, of old Maids and Batchelors. I should chatter with a Girl, and watch her Behaviour, her answers to Questions, the workings of Vanity and other Passions in her Breast. But objects before me dont suggest proper Questions to ask, and proper Observations to make, so dull and confused at present is my mind.—Betsy Niles affects to trip lightly across the floor, to act with a Sprightly Air, and to be polite. But she is under Restraint, and awe, from her Unacquaintance with Company. Saw Lawyer Thachers Father, at Mr. Niles’s. He said old Coll. Thatcher of Barnstable was an excellent man. “He was a very holy man. I used to love to hear him pray. He was a Counsellor, and a Deacon. I have heard him say, that of all his Titles, that of a Deacon, he tho’t the most honourable.”—Query is he a new Light? Old Age has commonly a sense of the Importance and Dignity of Religion. I dare say, he is not well pleased with his son’s professing the Law. He had rather have him a Deacon.
      
      
       
        
   
   Monatiquot (variously spelled) was an ancient name frequently used by JA and others for the settlement on the Monatiquot River in present Braintree— at that time the Middle Precinct of Braintree. The “new Meeting House” was that of the Second Parish, to which Rev. Samuel Niles, Harvard 1699, had long ministered. See Pattee, Old Braintree and QuincyWilliam S. Pattee, A History of Old Braintree and Quincy, with a Sketch of Randolph and Holbrook, Quincy, 1878., p. 7, 56, 285–286; also map in CFA2, Three EpisodesCharles Francis Adams, Three Episodes of Massachusetts History: The Settlement of Boston Bay; The Antinomian Controversy; A Study of Church and Town Government, Boston and New York, 1892; 2 vols., vol. 2: following p. 578.


       
       
        
   
   Oxenbridge Thacher the elder (1681–1772), Harvard 1698, father of the eminent Boston lawyer of the same name who will be frequently mentioned in these pages.


       
       
        
   
   Quotation marks supplied, here and above, around what is certainly a direct quotation from old Mr. Thacher.


       
      
      

      Wednesday 18 October.
      
      
       Went to Boston.
       Bob Paine. I have ruined myself, by a too eager Pursuit of Wisdom. I have now neither Health enough for an active Life, nor Knowledge enough for a sedentary one.
       Quincy. We shall never make your great fellows.
       Thus Paine and Quincy both are verging to Despair.
       Paine. If I attempt a Composition, my Thoughts are slow and dull.
       Paine is discouraged, and Quincy has not Courage enough to harbour a Thought of acquiring a great Character. In short, none of them have a foundation that will support them. P. Chardon seemed to me in the directest Road to Superiority. Pains Face has lost its Bloom, and his Eye its Vivacity and fire. His Eye is weak, his Countenance pale and his Attention unsteady. And what is worse, he suffers this decline of Health to retard, almost to Stop his studies. And Q’s dastard soul is afraid to aim at great Acquisition.
       Paine (to me). You dont intend to be a Sage, I suppose.
       Oh! P. has not Penetration to reach the Bottom of my mind. He dont know me. Next time I will answer him, A Sage, no. Knowledge eno’ to keep out of fire and Water, is all that I aim at.
      
      

      Thurdsday 19 October.
      
      
       I borrowed yesterday of Quincy, the 1st Volume of Batista Angeloni’s Letters, and a general Treatise of naval Trade and Commerce as founded on the Laws and Statutes of this Realm in which those (Laws and Statutes I suppose) relating to his Majesties Customs, Merchants, Masters of Ships, Mariners, Letters of Marque, Privateers, Prizes, Convoys, Cruizers &c. are particularly considered and treated with due Care under all the necessary Heads from the earliest time down to the present, 2d Edition in 2. Volumes. Read Angeloni thro I believe, and studied, carefully, about a dozen Pages in mercantile Law. Angelonis Letters are all of a Piece. He has an odd System of Faith, viz. that Utility is Truth and therefore that Transubstantiation is true, and Auricular Confession is true because they are useful, they promote the Happiness of mankind. Therefore Rain is true because it is useful in promoting the Growth of Herbs, and fruits and flowers, and consequently of Animals for mans Use. This is very different from Mathematical Truth, and this Explanation of his meaning gives Room to suspect that he disbelieves a Revelation, himself, tho he thinks it useful for the World to believe it.
       He reasons, who can conceive that a Being of infinite Wisdom, Justice and Goodness, would suffer the World to be governed 2000 years by a Religion that was false. But may not this Question be asked of the Mahometan, the Chinese, in short of every Religion under the sun, and will not the Argument equally prove them all to be true?
       What Passion is most active and prevalent in Dr. Savel’s mind? The Desire of Money. He retails Sugar by the Pound,  by the bunch, Pins, Pen knifes, to save these Articles in his family, and neat a few Shillings Profit. He makes poor People who are in his Debt pay him in Labour. He bargains with his Debtors in the 2 other Parishes for Wood, which he sends to the Landing Place, and to Dr. Marshes. Thus by practice of Physick, by trading and bargaining and scheming he picks up a Subsistance for his family and gathers very gradually, Additions to his Stock. But this is low. The same Application, and scheming in his Profession, would raise and spread him a Character, procure him profitable Business and make his fortune. But by this contemptible Dissipation of mind, among Pins, Needles, Tea, Snuff Boxes, Vendues, Loads of Wood, day labour &c. he is negligent of the Theory of his Profession, and will live and die unknown.—These driveling souls, oh! He aims not at fame, only at a Living and a fortune!
      
      
       
        
   
   Letters on the English Nation, London, 1755, 2 vols., purporting to be “by Batista Angeloni, a Jesuit,” were actually the work of John Shebbeare (see DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.), a British political writer whose identity JA had discovered by the time of his next reference to this book; see 19 March 1759, below. JA’s own copy of the Letters, now in the Boston Public Library, contains a few marginal notes in his hand and some underscoring, though none in Letter IX, on religion, from which the paraphrase below is largely derived.


       
       
        
   
   The first volume of JA’s own copy of this edition survives, as does the first volume of his copy of the first edition, London, 1740 (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917., p. 101).


       
       
        
   
   The present paragraph is separated from the preceding ones by a line across the page in the MS; it may therefore have been written on either 19 or 20 Oct.


       
       
        
   
   Neat, vb.: to clear or net (a sum of money) (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols. and supplement.).


       
      
      

      Saturday 21 October.
      
      
       Rose with the sun. Brot up the Horse and took a Ride over Penns Hill, as far as John Haywards in a cold, keen, blustering N. Wester. Returned and breakfasted. I feel brac’d, as if the cold clear Air had given a Spring to the System.—I am now sett down to the Laws relating to naval Trade and Commerce. Let me inquire of the next Master of a Ship that I see, what is a Bill of Lading, what the Pursers Book. What Invoices they keep. What Account they keep of Goods received on Board, and of Goods delivered out, at another Port, &c.
      
      

      Sunday 22 October.
      
      
       Conversed with Capt. Thatcher about commercial affairs.—When he receives a freight of Goods on board his Vessell, he signs 3 Bills of Lading (a Bill of Lading, by the Way, is a List of the several Articles, and the Receipt of them signed by the Master) two of which the Merchant keeps, and the other he incloses in a Letter to his Correspondent to whom he sends the Goods and sends it by the Vessell. When the Master arrives at the Port he is destined to, he delivers the Letter, and then the Goods to his Employers Correspondent, who upon Receipt indorses the Bill of Lading, and delivers it up to the Master, and this Bill thus endorsed, will  the other two in the Merchants Hands. The Receiver of Goods pays the freight.
       Some Voyages, We have nothing to do, but receive Goods on board, keep them safely on the Voyage and deliver them safely to the Merchant to whom they are directed. But sometimes we make Trading Voyages. We carry a Cargo of Goods, to sell for money or exchange for other Goods, in the most profitable manner we can. Here we keep a regular Account, make the owners Debtors for Goods that we buy or receive, and give them Credit for Goods that we deliver out.
      
      

      Monday 23 October.
      
      
       
      
      

      Tuesday 24 October.
      
      
       Rode to Boston. Arrived about 1/2 after 10. Went into the Court House, and sett down by Mr. Paine att the Lawyers Table. I felt Shy, under Awe and concern, for Mr. Gridley, Mr. Prat, Mr. Otis, Mr. Kent, and Mr. Thatcher were all present and looked sour. I had no Acquaintance with any Body but Paine and Quincy and they took but little Notice. However I attended Court Steadily all Day, and at night, went to Consort with Samll. Quincy and Dr. Gardiner. There I saw the most Spacious and elegant Room, the gayest Company of Gentlemen and the finest Row of Ladies, that ever I saw. But the weather was so dull and I so disordered that I could not make one half the observations that I wanted to make.
      
      
       
        
   
   James Otis Jr. (1725–1783), Harvard 1743, the celebrated lawyer and pamphleteer.


       
       
        
   
   Benjamin Kent (1708–1788), Harvard 1727, another leading lawyer and later attorney general of the Province.


       
       
        
   
   Silvester Gardiner (1707–1786), Boston physician and druggist; founder of Gardiner, Maine; one of JA’s early law clients.


       
      
      

      Wednesday 25 October.
      
      
       Went in the morning to Mr. Gridleys, and asked the favour of his Advice what Steps to take for an Introduction to the Practice of Law in this County. He answered “get sworn.”
       Ego. But in order to that, sir, as I have no Patron, in this County.
       G. I will recommend you to the Court. Mark the Day the Court adjourns to in order to make up Judgments. Come to Town that Day, and in the mean Time I will speak to the Bar for the Bar must be consulted, because the Court always inquires, if it be with Consent of the Bar.
       Then Mr. Gridley inquired what Method of Study I had pursued, what Latin Books I read, what Greek, what French. What I had read upon Rhetorick. Then he took his Common Place Book and gave me Ld. Hales Advice to a Student of the Common Law, and when I had read that, he gave me Ld. Chief Justice Reeves Advice to his Nephew, in the Study of the common Law. Then He gave me a Letter from Dr. Dickins, Regius Professor of Law at the University of Cambridge, to him, pointing out a Method of Studying the civil Law. Then he turned to a Letter He wrote himself to Judge Lightfoot, Judge of the Admiralty in Rhode Island, directing to a Method of Studying the Admiralty Law. Then Mr. Gridley run a Comparison between the Business and studies of a Lawyer or Gentleman of the Bar, in England, and that of one here. A Lawyer in this Country must study common Law and civil Law, and natural Law, and Admiralty Law, and must do the duty of a Counsellor, a Lawyer, an Attorney, a sollicitor, and even of a scrivener, so that the Difficulties of the Profession are much greater here than in England.
       The Difficulties that attend the study may discourage some, but they never discouraged me. [Here is conscious superiority.]
       I have a few Pieces of Advice to give you Mr. Adams. One is to pursue the Study of the Law rather than the Gain of it. Pursue the Gain of it enough to keep out of the Briars, but give your main Attention to the study of it.
       The next is, not to marry early. For an early Marriage will obstruct your Improvement, and in the next Place, twill involve you in Expence.
       Another Thing is not to keep much Company. For the application of a Man who aims to be a lawyer must be incessant. His Attention to his Books must be constant, which is inconsistent with keeping much Company.
       In the study of Law the common Law be sure deserves your first and last Attention, and He has conquered all the Difficulties of this Law, who is Master of the Institutes. You must conquer the Institutes. The Road of Science is much easier, now, than it was when I sett out. I began with Co. Litt. and broke thro.
       I asked his Advice about studying Greek. He answered it is a matter of meer Curiosity.—After this long and familiar Conversation we went to Court. Attended all Day and in the Evening I went to ask Mr. Thatchers Concurrence with the Bar. Drank Tea and spent the whole Evening, upon original sin, Origin of Evil, the Plan of the Universe, and at last, upon Law. He says He is sorry that he neglected to keep a common Place Book when he began to study Law, and he is half a mind to begin now. Thatcher thinks, this County is full.
      
      
      
       
        
   
   The account of this momentous interview in JA’s Autobiography differs so widely in details from this contemporary record of it as to suggest that JA did not consult his Diary in composing the later account.


       
       
        
   
   Brackets in MS.


       
       
        
   
   Coke upon Littleton, the famous Institutes of the Laws of England, London, 1628–1644, in four parts, which consisted of Sir Thomas Littleton’s treatise on tenures with an elaborate commentary by Sir Edward Coke, long the standard authority on real property in England and America.


       
       
        
   
   Of lawyers.


       
      
      

      Thurdsday 26 October.
      
      
       Went in the morning to wait on Mr. Prat. He inquired if I had been sworn at Worcester? No. Have you a Letter from Mr. Putnam to the Court? No. It would have been most proper to have done one of them things first. When a young Gentleman goes from me into another County, I always write in his favour to the Court in that County, or if you had been sworn, there, you would have been intitled to be sworn here. But now, no Body in this County knows any Thing about you. So no Body can say any Thing in your favour, but by hearsay. I believe you have made a proper Proficiency in science, and that you will do very well from what I have heard, but that is only hearsay. [How different is this from Gridleys Treatment? Besides it is weak, for neither the Court nor the Bar will question the Veracity of Mr. Gridly and Mr. Prat, so that the only Uncertainty that can remain is whether Mr. Putnam was in Earnest, in the Account he gave of my Morals and Studies to them Gentleman, which cannot be removed by a Line from him, or by my being sworn at Worcester, or any other Way than by getting Mr. Putnam sworn.] After this, he asked me a few, short Questions about the Course of my studies which I answered, and then came off as full of Wrath as I was full of Gratitude when I left Gridley the morning before. Prat is infinitely harder of Access than Gridley. He is ill natured, and Gridley is good natured. —Attended Court all Day, and at night waited on Otis at his office where I conversed with him and he, with great Ease and familiarity, promised me to join the Bar in recommending me to the Court. Mr. Gridley lent me Van Muydens Compendiosa Institutionum Justiniani Tractatio in usum Collegiorum. Editio tertia prioribus Auctior et emendatior. Pax Artium Altrix.—After I have mastered this, I must read Hoppius’s Commentary on Justinian. The Design of this Book is to explain the technical Terms of the civil Law, and to settle the Divisions and Distributions of the civil Law. By the Way this is the first Thing a student ought to aim at, viz. distinct Ideas under the terms and a clear apprehension of the Divisions and Distributions of the science. This is one of the principal Excellences of Hawkins’s Pleas of the Crown, and it is the very End of this Book of Van Muyden’s.
       Let me remarke here one important neglect of the last Week. I omitted minuting the Names of the Cases at Trial in my Ivory Book, and I omitted to keep Pen, Ink and Paper at my Lodgings, in order to comitt to Writing, at Night, the Cases and Points of Law that were argued and adjudged in the Day.
       Let me remember to mark in my Memorandum Book, the Names of the Cases, and the Terms and Points of Law that occur in each Case, to look these Terms and Points in the Books at Otis’s, Prats or any other office, and to digest and write down the whole in the Evening at my Lodgings. This will be reaping some real Advantage, by my Attendance on the Courts, and, without this, the Observations that I may make will lie in total Confusion in my mind.
      
      
       
        
   
   Brackets in MS.


       
       
        
   
   JA later acquired this book (as he did others) from Gridley’s library, and it survives among JA’s books in the Boston Public Library.


       
       
        
   
   JA’s copy of William Hawkins, A Treatise of the Pleas of the Crown, 4th edn., London, 1762, 2 vols. in 1, is in the Boston Public Library. It bears his autograph and that of his son Charles.


       
      
      

      Friday, Saturday, Sunday, Monday 27–30 October.
      
      
       All Spent in absolute Idleness, or what is worse, gallanting the Girls.
      
      

      Tuesday 31 October.
      
      
       Set down, and recollected my self, and read a little in Van Muyden, a little in naval Trade and Commerce.
      
     